AT&T Inc. Non-GAAP Wireless Reconciliation Wireless Segment OIBDA Dollars in millions Unaudited For the Quarter Ended Wireless 9/30/2010 6/30/2010 3/31/2010 12/31/2009 9/30/2009 6/30/2009 3/31/2009 12/31/2008 9/30/2008 6/30/2008 3/31/2008 Segment Operating Revenues Service $ Equipment Total Segment Operating Revenues Segment Operating Expenses Operations and support expenses Depreciation and amortization Total Segment Operating Expenses Segment Operating Income Plus: Depreciation and amortization OIBDA OIBDA as a % of Service Revenue 37.6 % 43.1 % 44.5 % 40.7 % 40.3 % 40.1 % 42.6 % 37.8 % 35.3 % 43.1 % 43.7 % OIBDA is defined as operating income (loss) before depreciation and amortization. OIBDA differs from segment operating income (loss), as calculated in accordance with generally accepted accounting principles (GAAP), in that it excludes depreciation and amortization. OIBDA does not give effect to cash used for debt service requirements and thus does not reflect available funds for distributions, reinvestment or other discretionary uses. OIBDA is not presented as an alternative measure of operating results or cash flows from operations, as determined in accordance with GAAP. Our calculation of OIBDA, as presented, may differ from similarly titled measures reported by other companies.
